FILED
                             NOT FOR PUBLICATION                             JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH A. SIERRA,                               No. 11-17049

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00149-LJO-GSA

  v.
                                                 MEMORANDUM *
WOODFORD, Director of Corrections; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       California state prisoner Kenneth A. Sierra appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to prosecute

and to obey a court order. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir.

1984). We affirm.

      The district court did not abuse its discretion by dismissing the action

because Sierra failed to submit a filing fee after being warned that failure to do so

would result in dismissal. See id. at 496-97 (listing factors to consider before

dismissing an action for lack of prosecution and explaining that “the district court

is in a much better position than we are to determine what period of delay can be

endured before its docket becomes unmanageable”).

      We do not consider Sierra’s contentions concerning the district court’s order

denying his application to proceed in forma pauperis. See id. at 497-98

(interlocutory orders are not appealable after dismissal without prejudice for failure

to prosecute).

      AFFIRMED.




                                           2                                     11-17049